    Case 2:14-cv-01554-JTM-JVM Document 176 Filed 02/05/21 Page 1 of 2




MINUTE ENTRY
MILAZZO, J.
February 5, 2021



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


THERONE MAGEE                                       CIVIL ACTION


VERSUS                                              NO: 14-1554


WALTER REED                                         SECTION: “H”


                            MINUTE ENTRY

     On February 5, 2021, the Court held a telephone status conference.
Matthew Almon and Christine Lama participated on behalf of Plaintiff; Cary
Menard, Ralph Alexis, III and Glenn Adams participated on behalf of
Defendants Ronald Gracianette, Jason Cuccia, and Walter Reed in his official
capacity; Chadwick Collings participated on behalf of Defendants Christopher
Comeaux and Randy Smith; and Richard Simmons participated on behalf of
Defendant Walter Reed in his personal capacity. The parties discussed
Plaintiff’s Motion for Extension of Time to File Opposition to Motions for
Summary Judgment.

     IT IS ORDERED that Plaintiff’s Motion for Extension of Time to File
Opposition to Motions for Summary Judgment (Doc. 173) is GRANTED.
    Case 2:14-cv-01554-JTM-JVM Document 176 Filed 02/05/21 Page 2 of 2




      IT     IS   FURTHER    ORDERED       that Plaintiff’s    Oppositions   to
Defendants’ Motions for Summary Judgment (Docs. 149, 157) are due on
March 4, 2021.

      IT IS FURTHER ORDERED that Defendants’ Replies to Plaintiff’s
Oppositions are due on March 19, 2021.

      IT IS FURTHER ORDERED that the Oral Argument on the Motions
for Summary Judgment (Docs. 149, 157) is hereby CONTINUED and RESET
for April 8, 2021 at 9:30 a.m. by Zoom video. The Case Manager will circulate
the Zoom link prior to the hearing date.




                                                     _______

(JS-10:13)
